DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 7/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miller et al. [US5240542, “Miller”].
Miller discloses a method for assembling by welding at least two components of composite material, the assembly comprising a first component (52) comprising at least a first contact surface, a second component (54) comprising at least a second contact surface and at least one interface in a region of which the first and second contact surfaces are connected, each component of composite material comprising several layers of fibers which are superimposed and embedded in a matrix (Figure 7; column 9, lines 3-22; column 10, lines 2-38), the method comprising: generating an induced electrical current (column 2, lines 20-28; column 4, lines 35-52), wherein the assembly method comprises a step of positioning at least one connection layer (interfacial susceptor 86) of conductive fibers to be interposed between the first contact surface of the first component and the second contact surface of the second component and/or positioned in the region of at least one contact surface of the first and second contact surfaces (column 10, lines 14-38); each connection layer having unidirectional fibers 
With respect to claim 2, Miller discloses the fibers of each connection layer are oriented in a direction different from all directions of the fibers of the fiber layers of the first and second components (column 10, lines 14-38). 
With respect to claim 3, Miller discloses the fibers of at least one of the connection layers are impregnated with a resin (column 6, lines 11-32). 
With respect to claim 5, Miller discloses a single connection layer is interposed between the first and second contact surfaces of the first and second components (column 10, lines 14-38). 
With respect to claim 7, Miller discloses a connection layer is positioned in the -3-Application Serial No.: 16/419,436 region of the first contact surface of the first component and/or in the region of the second contact surface of the second component (column 10, lines 14-38; Figure 9). 
With respect to claim 8, Miller discloses at least one connection layer is positioned just before generating the induced electrical current (column 10, lines 14-38). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
With respect to claim 4, Miller discloses in composites it is known to place separate unidirectional plies in various directions to impart strength (column 6, lines 60-65); and each composite piece can include a number of layers (column 10, lines 10-13); and the fibers of the connection layer are arranged differently from the fibers in each of the composite layers (column 10, lines 14-38). One of ordinary skill would find the claimed angles of the composites obvious as these are angles that would provide the most common strength between layers of the composite, and as there would be as least four layers of composite in the components of Miller these angles provide an equal angle of rotation between each of those four layers.   One of ordinary skill in the art would find the claimed angle of direction of the connection layer obvious as the claimed values are halfway between each of the orientation of the fibers in the composite layers, and Miller suggests orienting the fibers of the connection layer differently to provide the largest heating differential between the connection layer fibers and the composite fibers, and half way between the orientation angle of each layer would provide the greatest difference. 
With respect to claim 6, Miller discloses an intermediate composite material (column 10, lines 14-26), and Miller discloses a composite piece can be formed of a plurality of layers (column 10, lines 5-13). It would have been obvious to one of ordinary 
With respect to claim 9, Miller discloses the composite pieces themselves can include conductive fibers, therefore it would have been obvious to one of ordinary skill to include the connection layer as one of the layers in the first or second component (column 6, lines 11-32; column 7, lines 17-26). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 26, 2021